J-S76013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                      IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                          Appellee

                     v.

ERICA HARRIS,

                          Appellant                   No. 383 WDA 2018


       Appeal from the Judgment of Sentence Entered August 2, 2017
            In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0005275-2016


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MURRAY, J.

JUDGMENT ORDER BY BENDER, P.J.E.:                FILED FEBRUARY 28, 2019

      Appellant, Erica Harris, appeals from the judgment of sentence of 20 to

45 years’ incarceration, imposed after she pled guilty to third-degree murder

and kidnapping. On appeal, Appellant challenges the discretionary aspects of

her sentence. However, before we can address her sentencing claims, we

must remand to the trial court for the reasons stated infra.

      At this juncture, we need not discuss the facts and procedural history of

Appellant’s case.   We only note that, during the pendency of this appeal,

Appellant filed a pro se “Application for Relief,” indicating that she desired to

terminate the representation of her counsel, Scott Alan Westcott, Esq., and
J-S76013-18



proceed pro se on appeal.1         On January 23, 2019, this Court issued a per

curiam order forwarding Appellant’s pro se application to Attorney Westcott in

accordance with Commonwealth v. Jette, 23 A.3d 1032, 1044 (Pa. 2011)

(“[T]he proper response to any pro se pleading is to refer the pleading to

counsel and to take no further action on the pro se pleading unless counsel

forwards a motion.”).

       On January 28, 2019, this Court received a letter from the trial court

indicating that Attorney Westcott’s license to practice law had been suspended

on or after January 23, 2019. Therefore, Attorney Westcott could not have

acted on Appellant’s pro se application to terminate his representation that

was forwarded to him by this Court, and Appellant currently has no legal

representation at all. While this does not necessarily impact our disposition

of her present appeal, as the parties’ briefs have already been filed, Appellant

is entitled to representation until the finality of her direct appeal.        See

Pa.R.Crim.P. 122(B)(2). Thus, we are compelled to remand this case for the

trial court to conduct a hearing to determine if new counsel should be

appointed or, if Appellant wishes to proceed pro se, that her decision to do so

is knowing, intelligent, and voluntary in accordance with Commonwealth v.

Grazier, 713 A.2d 81 (Pa. 1998).          The court must conduct this hearing, and

notify our Court of the outcome thereof, within 30 days of the filing of this
____________________________________________


1 When Appellant’s pro se application was filed on January 17, 2019, Attorney
Westcott had already filed a brief on her behalf on October 9, 2018.
Additionally, the Commonwealth had filed its brief on November 6, 2018, and
the time for Appellant’s filing a reply brief had passed.

                                           -2-
J-S76013-18



memorandum decision. Appellant shall then have 30 days after the date of

the court’s decision regarding her representation to file with this Court a reply

brief to supplement the brief supplied by Attorney Westcott.

      Case remanded. Panel jurisdiction retained.




                                      -3-